Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered January 14, 1991, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding his plea and sentencing are unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636; see also, People v Claudio, 64 NY2d 858, 859). In any event, the plea of guilty was properly accepted (see, People v Harris, 61 NY2d 9) and further inquiry into the plea proceedings is unwarranted (People v Lopez, 71 NY2d 662, 666). Furthermore, since as the defendant received the promised sentence, his sentencing claim is baseless (see, People v Kazepis, 101 AD2d 816, 817), and his claim of ineffective assistance of counsel at sentencing is also without merit. Bracken, J. P., Sullivan, Harwood, Rosenblatt and Copertino, JJ., concur.